Citation Nr: 0703249	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending petition to reopen his previously denied claim of 
entitlement to service connection for a left knee disorder.  
Regrettably, this claim is being remanded to the RO via the 
Appeals Management Center (AMC).  He will be notified if 
further action is required of him.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  A preliminary 
review of the claims file does not indicate the veteran has 
received adequate VCAA notice with regard to his petition to 
reopen his previously denied claim of entitlement to service 
connection for a left knee disorder.  Furthermore, the 
veteran has not been apprised that a disability rating and 
effective date will be assigned in the event of award of any 
benefit sought.  

In this regard, the Board notes that, the October 2002 VCAA 
letter provided an erroneous, out-of-date, explanation of the 
information and evidence necessary to substantiate a petition 
to reopen a previously denied claim.  The RO did not apprise 
the veteran of the new regulations redefining what 
constitutes "new and material evidence" and did not clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied, and unappealed, 
claim.  See 38 C.F.R. §§ 3.156(a), 3.159(c) (2006).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the 
current claim was filed after this date, they apply in this 
particular case at hand.

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and respond by providing 
the appellant with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Further, in 
providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  

In light of the Kent and Dingess/Hartman decisions, the 
October 2002 VCAA notification letter sent to the veteran is 
insufficient.  The October 2002 VCAA letter did not inform 
the veteran that new and material evidence, pursuant to the 
revised version of 38 C.F.R. § 3.156(a), could be submitted 
to reopen his claim.  Moreover, this letter did not indicate 
what type of evidence would qualify as "new" evidence or 
specifically inform the veteran as to what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Likewise, while the Board acknowledges 
that the veteran was informed as to the first three elements 
of a service connection claim in the October 2002 VCAA 
letter, as pertained to his claim for service connection of a 
left knee disorder, the veteran has not been informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if his claim is reopened and 
service connection is awarded, nor has he received an 
explanation as to the type of evidence necessary to establish 
both a disability rating and an effective date.  Therefore, 
the Board finds that the claim must be remanded for 
compliance with the VCAA and recent case law.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is necessary 
to reopen his previously denied claim for 
service connection for a left knee 
disorder in compliance with the 
requirements laid out - under the revised 
§ 3.156(a) and by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006); 
(b) inform him of the information and 
evidence that VA will seek to provide; (c) 
inform him of the information and evidence 
he is expected to provide; and (d) request 
that he provide any evidence in his 
possession pertaining to his claim to VA.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).

* The letter should also advise the 
veteran that a disability rating and/or 
effective date will be assigned in the 
event of award of any benefit sought.  See 
Dingess/Hartman v. Nicholson, 19 Vet App 
473 (2006).

2.  Thereafter, the RO should consider all 
additional evidence received since the 
most recent supplemental statement of the 
case, and readjudicate the claim to reopen 
on appeal.  If the benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



